PER CURIAM.
The jury awarded damages to plaintiff in a trip and fall case and defendant appeals the resultant judgment.
We have reviewed and analyzed the evidence and are of the opinion that the issues of negligence were properly matters for jury consideration, and that the trial court acted correctly in declining to decide same as matters of law. The jury instructions were altogether adequate and we are unable to discern any basis of error or grounds for reversal.
Affirmed.
WALDEN, CROSS and MAGER, JJ., concur.